     Case 2:18-cv-06718-JFW-GJS Document 16 Filed 11/20/18 Page 1 of 2 Page ID #:149



1     Todd M. Friedman (SBN 216752)
2     Adrian R. Bacon (SBN 280332)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
      21550 Oxnard St., Suite 780
4     Woodland Hills, CA 91367
5
      Phone: 877-206-4741
      Fax: 866-633-0228
6     tfriedman@ toddflaw.com
7     abacon@ toddflaw.com
      Attorneys for Plaintiff
8

9                            UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11

12
      DARREL DRESSEL, individually and                         ) Case No.
      on behalf of all others similarly situated,              )
13                                                             )   2:18-cv-06718-JFW-GJS

14    Plaintiff,                                               )
                                                               ) NOTICE OF SETTLEMENT
15
      vs.                                                      ) AS TO INDIVIDUAL CLAIMS
16    KELLER WILLIAMS REALTY, INC.,                            ) ONLY
      and DOES 1 through 10, inclusive, and                    )
17
      each of them,                                            )
18                                                             )
19
      Defendant.                                               )
                                                               )
20

21
             NOW COME THE PLAINTIFF by and through their attorneys to respectfully

22
      notify this Honorable Court that this case has settled. Plaintiff requests that this Honorable

23    Court vacate all pending hearing dates and allow sixty (60) days with which to file

24    dispositive documentation. Dispositional documents will be forthcoming. This Court
25    shall retain jurisdiction over this matter until fully resolved.
26                          Respectfully submitted this November 20, 2018.
27

28
                                                              By: /s/Adrian R. Bacon
                                                               Adrian R. Bacon, ESQ.


                                            Notice of settlement - 1
     Case 2:18-cv-06718-JFW-GJS Document 16 Filed 11/20/18 Page 2 of 2 Page ID #:150



1

2                             CERTIFICATE OF SERVICE
3
      Filed electronically on November 20, 2018, with:
4

5     United States District Court CM/ECF system
6
      Notification sent electronically on November 20, 2018, to:
7

8     To the Honorable Court, all parties and their Counsel of Record
9
      This 20th Day of November, 2018.
10

11    By: /s/ Adrian R. Bacon
        Adrian R. Bacon, ESQ.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of settlement - 2
